Citation Nr: 1101547	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease/gastritis, claimed as ulcers, 
prior to March 22, 2007, and in excess of 10 percent thereafter.

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active service from July 1971 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO). Jurisdiction of this 
matter is currently with the RO in Nashville, Tennessee.

The issue of service connection for an acquired psychiatric 
disorder, on the merits, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 22, 2007, the Veteran's gastroesophageal 
reflux disease/gastritis is manifested by episodes of 
regurgitation, substernal pain, heartburn, and breakthrough 
pyrosis.  

2.  From March 22, 2007, the Veteran's gastroesophageal reflux 
disease/gastritis is not manifested by recurrent persistent 
epigastric distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain productive of 
considerable impairment of health.

3.  A January 2004 rating decision that denied service connection 
for PTSD was not appealed.

4.  Evidence received since the January 2004 rating decision, 
including VA medical records, constitutes new and material 
evidence and raises a reasonable possibility of substantiating 
the claim.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no 
higher, for gastroesophageal reflux disease/gastritis have been 
met for the entire period covered by this appeal.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2010).

2.  The January 2004 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2010).

3.  New and material evidence sufficient to reopen a previously 
denied claim for service connection for PTSD has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The correspondence also provided the Veteran with notice of what 
evidence and information was necessary to reopen his previously 
denied claim for service connection for PTSD and to establish 
entitlement to the underlying claim for the benefit sought on 
appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Gastroesophageal reflux disease

The Veteran asserts that a higher rating is warranted for his 
gastroesophageal reflux disease as he felt his condition has 
increased in severity.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Pyramiding, the rating of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability ratings without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2010).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture.  38 
C.F.R. § 4.114.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, a 10 percent 
rating is warranted for a duodenal ulcer that is mild with 
recurring symptoms once or twice yearly.  A 20 percent rating is 
warranted for a moderate ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  A 40 percent rating 
is  warranted for a moderately severe ulcer with less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 60 
percent rating is assigned for a severe ulcer with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia and 
weight loss productive of definite impairment of health.  

Diagnostic Code 7307 provides ratings for hypertrophic gastritis.  
Chronic hypertrophic gastritis, with small nodular lesions, and 
symptoms is rated 10 percent disabling.  Chronic hypertrophic 
gastritis, with multiple small eroded or ulcerated areas, and 
symptoms, is rated 30 percent disabling.  Chronic hypertrophic 
gastritis, with severe hemorrhages, or large ulcerated or eroded 
areas, is rated 60 percent disabling.  Atrophic gastritis, which 
is a complication of a number of diseases, including pernicious 
anemia, is to be rated on the underlying condition.  38 C.F.R. § 
4.114. 

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent rating is assigned for a hiatal hernia with two or more 
of the symptoms for the 30 percent rating of less severity.  A 30 
percent disability rating is assigned for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent disability rating, the highest schedular rating 
available, is assigned for a hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records show that the Veteran's weight ranged 
from 193 to 198 pounds.  During an October 2001 evaluation the 
Veteran reported some diarrhea with rectal bleeding.  He also 
reported a history of nonspecific lymphocytic or collagenous 
colitis.  He reported that he used two different proton pump 
inhibitors and received relief for two to three months then he 
would have breakthrough pyrosis.  The physician noted that the 
Veteran did reasonably well on Zantac and phase I lifestyle 
recommendations but he still reported daily breakthrough pyrosis.  
Physical examination revealed his weight was 196 pounds.  

VA medical records dating from January 2006 to July 2007 include 
a January 2006 primary care note during which the Veteran denied 
nausea, vomiting, abdominal pain, hematochezia, melena, 
hematemesis, diarrhea, and constipation.  The Veteran's weight 
ranged from 210 pounds to 222 pounds.  A December 2003 upper 
gastrointestinal series and barium swallow revealed evidence of 
postsurgical changes involving the distal esophagus and gastric 
fundus consistent with prior hiatal hernia repair but did not 
show evidence of recurrent hiatal hernia or gastroesophageal 
reflux disease.

In August 2007 the Veteran was accorded a VA digestive conditions 
examination.  During the examination the Veteran reported that he 
would reflux acid and food contents upon lying flat.  He stated 
that he avoided lying down for two to three hours after eating.  
He reported slight weight gain since he quit smoking.  He 
reported no effects on his usual occupation.  He noted that his 
activities of daily living changed due to the Veteran altering 
his diet by avoiding spicy food.  The examiner noted that the 
Veteran had a premalignant condition due to acid reflux called 
Barrett's esophagus, which required monitoring on an annual 
basis.  Physical examination revealed the Veteran's weight was 
210 pounds.  His abdomen was soft and nontender without 
organomegaly or masses.  The diagnosis was hiatal hernia with 
gastroesophageal reflux disease and secondary complications of 
Barrett's esophagus.  

In September 2009 the Veteran was accorded a VA esophagus and 
hiatal hernia examination.  During the examination the Veteran 
reported that he avoids spicy foods and sleep on a wedge pillow.  
He also reported that his weight has been relatively stable.  He 
reported his gastroesophageal reflux disease as intermittent with 
remissions.  He stated that he used medication to treat his 
gastroesophageal reflux disease.  The Veteran reported a history 
of nausea that occurred twice a week precipitated by certain 
foods and reclining his position.  He denied a history of 
vomiting and dysphagia.  He reported a history of monthly, 
substernal esophageal distress, which he reported occurred twice 
a month.  He described the pain as severe.  He stated that he had 
heartburn at almost every meal.  He also reported that he had 
regurgitation several times and month and described the 
regurgitation as bile-stained fluid.  He denied hematemesis and 
melena.  While he reported esophageal dilation, he denied having 
any dilations in the past 12 months.  Physical examination 
revealed no signs of anemia, significant weight loss, or 
malnutrition.  The Veteran's weight was 203 pounds.  The Veteran 
reported that his weight was 240 pounds six months ago.  An 
examination of the abdominals revealed no distention, active 
bowel sounds, organomegaly, or tenderness in the epigastrium and 
left upper quadrant.  The diagnoses were Barrett's esophagus and 
status-post fundal wrap Nissen fundoplication.  The examiner 
noted that the Veteran had gastroesophageal reflux disease due to 
his diagnoses.

The examiner noted that the Veteran retired in 2005 due to 
psychiatric problems.  She also noted that the Veteran's 
diagnoses resulted in mild impact on shopping, feeding, 
toileting, and driving.  His diagnoses had a moderate impact on 
chores, exercise, and traveling.  He had severe impact on 
recreation and no impact on bathing, dressing, and grooming.  The 
Veteran avoided sports.  

The Board finds that once all doubt is resolved in the Veteran's 
favor, a 10 percent evaluation is warranted prior to March 22, 
2007.  In this regard, the Board finds the Veteran's October 2001 
report of diarrhea with rectal bleeding and breakthrough pyrosis 
to be probative evidence in favor of an increased rating.  The 
Board notes that the objective medical evidence indicates that an 
upper gastrointestinal series/barium swallow revealed evidence of 
postsurgical changes involving the distal esophagus and gastric 
fundus consistent with prior hiatal hernia repair but did not 
show evidence of recurrent hiatal hernia or gastroesophageal 
reflux disease.  However, after considering the Veteran's 
statements, the Board will resolve all doubt concerning the 
severity of the condition in the Veteran's favor and conclude 
that an increased rating of 10 percent is warranted for the 
period of time prior to March 22, 2007.

The preponderance of the evidence is also against finding that 
the Veteran is entitled to a disability rating in excess of 10 
percent for his service-connected gastroesophageal reflux 
disease/gastritis from March 22, 1007.  The Board notes that some 
of the evidence of record describes some episodes of 
regurgitation, substernal pain, heartburn, and breakthrough 
pyrosis, all of which are included in the criteria for a 10 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

However, the criteria for the next higher 30 percent disability 
pursuant to Diagnostic Code 7346 are not met or approximated in 
this case as none of these records indicates that the Veteran's 
gastroesophageal reflux disease was manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  While the 
September 2009 VA examination noted intermittent nausea, 
esophageal distress with substernal pain, heartburn, pyrosis, and 
regurgitation, the evidence does not show a persistent recurrence 
of these symptoms.  The Veteran's overall signs and symptoms fit 
within the criteria for a 10 percent rating based on his symptoms 
which are not productive of considerable impairment.   

The Board has also considered whether a higher disability rating 
is warranted under Diagnostic Code 7305.  However, as recurring 
episodes of severe symptoms two or three times a year averaging 
10 days in duration or continuous moderate manifestations are not 
shown by the evidence, the criteria for a rating in excess of 10 
percent are not met.  Moreover, impairment of health manifested 
by anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year is not shown by the evidence.  Accordingly, the disability 
picture presented does not meet the criteria for a 20 percent or 
a 40 percent rating pursuant to Diagnostic Code 7305.

The Veteran's statements concerning the condition and its 
symptoms are considered competent, credible and probative, and 
they have been considered.  However, the Board finds the medical 
evidence most probative as to the issue of whether a higher 
disability rating is warranted.  The more probative medical 
evidence does not show that he has persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health; accordingly, the criteria for 
a higher disability rating are not met.  In that regard, the 
Board has considered whether staged ratings are warranted but 
finds that at no point in time did the evidence show that the 
criteria for a higher disability rating were met.

The Board notes that the September 2009 examination was based on 
a physical examination and sufficient detail was provided so that 
an adequate determination can be made.  For this reason, it is 
considered competent, adequate, and probative.  

The Board has considered other potentially applicable diagnostic 
codes.  However, most of the diagnostic codes pertaining to the 
digestive system are inapplicable to the facts of this case.  The 
evidence does not show that he has an esophageal stricture, 
spasm, or diverticulum so Diagnostic Codes 7203, 7204 and 7205 
are inapplicable.  Also, there was no medical evidence of current 
hypertrophic gastritis, so Diagnostic Code 7307 is inapplicable.  
In addition, the Board cannot assign a separate disability rating 
pursuant to Diagnostic Code 7305 pursuant to 38 C.F.R. §§ 4.113 
and 4.114.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  There are three 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran's signs and symptoms fit within the rating criteria as 
was discussed above.  There is no showing that the rating 
criteria are inadequate or that there is an exceptional 
disability picture.  The assignment of a 10 percent rating for 
gastroesophageal reflux disease/gastritis already contemplates 
that there is commensurate industrial impairment.  Accordingly, 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, for all of the foregoing reasons, the Board finds 
that the preponderance of the evidence is against entitlement to 
a rating in excess of 10 percent for gastroesophageal reflux 
disease/gastritis.  Again, the Board has considered whether 
staged ratings are warranted based on distinct facts showing 
changes in the severity of the disabilities during the period of 
time covered by the claim.  However, the Board finds that, in 
accordance with the discussion above, at no point in time covered 
by this appeal does the evidence show that higher ratings are 
warranted.  The "benefit of the doubt" rule is not for 
application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reopening service connection for an acquired psychiatric 
disorder, including PTSD

The Veteran seeks service connection for an acquired psychiatric 
disorder, claimed as PTSD.  In a rating decision dated in January 
2004 the RO denied service connection for PTSD as the evidence 
did not show a clinical diagnosis of PTSD.  A notice of 
disagreement was not filed, and the decision became final.  38 
C.F.R. § 3.104.  Even so, applicable law provides that a claim 
which is the subject of a prior final decision may be reopened 
upon presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current 
claim of service connection for an acquired psychiatric disorder, 
to include PTSD, is based on the same factual bases as the time 
the case was last decided on the merits, new and material 
evidence is necessary to reopen the claim.  Id.  

While the RO reopened the claim in the November 2009 Supplemental 
Statement of the Case, that determination is not binding on the 
Board's determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The evidence of record at the time of the January 2004 rating 
decision included the Veteran's service treatment records and VA 
medical records dating from February to September 2003 which 
showed the Veteran had diagnoses of anxiety, depression, and 
bipolar disorder.  A May 2003 psychiatric evaluation showed that 
the Veteran reported he was first diagnosed with depression in 
1980, shortly after his 10 year old son died of melanoma, he left 
the service, and his first marriage ended in divorce.  The 
Veteran further reported that he was involved in a non-combat 
helicopter crash while in service.  The physician noted that the 
Veteran has had a diagnosis of bipolar disorder since 1999.  He 
further stated that the Veteran denied any nightmares or 
intrusive thoughts about combat or the helicopter crash in 
service.

The evidence compiled since the January 2004 denial of the claim 
includes additional VA medical records and a statement from the 
Veteran received in December 2004 which detailed a helicopter 
crash in June 1975.  Another stressor statement received in June 
2005 shows that the Veteran has suffered from a loss of 
confidence, fear of flying, headaches, depression, anxiety 
attacks, and extremely bad nightmares due to the helicopter crash 
in service.  VA medical records dating from March 2004 to August 
2005 include a diagnosis of PTSD.  The Veteran was also accorded 
a VA PTSD examination in September 2009.  The Board must presume 
the credibility of this evidence for the purpose of reopening the 
claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board finds 
that it is new since it was not of record at the time of the 
January 2004 rating decision and material since it provides a 
clinical diagnosis of PTSD and an examination of psychiatric 
disabilities.  It thus raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  New 
and material evidence having been found, the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD must be reopened.  38 C.F.R. § 3.156.  


ORDER

A disability rating of 10 percent, but not higher, for 
gastroesophageal reflux disease/gastritis is granted for the 
entire period of time covered by this appeal prior to March 22, 
2007, subject to the legal criteria governing the payment of 
monetary benefits.  

A disability rating in excess of 10 percent for gastroesophageal 
reflux disease/gastritis from March 22, 2007, is denied.  

New and material evidence having been received, the petition to 
reopen the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is granted, and, to that 
extent only, the appeal is granted.
REMAND

Having reopened the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Board has 
jurisdiction to review the issue de novo, based on the whole 
record.  For the reasons that follow the Board finds that the 
Veteran's claim for service connection must be remanded for 
further evidentiary development. 

In September 2009 the Veteran was accorded a VA PTSD examination.  
The diagnoses included bipolar disorder and alcohol dependence.  
Regarding the DSM-IV stressor criteria, the examiner noted that 
the Veteran had been confronted with at least two events that 
could have involved the threat of serious injury or death: the 
reported helicopter crash in service and at least one car crash 
shortly thereafter.  The examiner noted that the Veteran's 
helicopter crash provided a possible but not exclusive valid 
"a" of PTSD, and stated that the other features of PTSD were 
either missing or convincingly contradicted by other evidence of 
record.  However, the examiner did not reconcile this opinion 
with the diagnoses of PTSD contained in the Veteran's VA medical 
records.  Therefore the examination is inadequate.  

As the examiner did not address the Veteran's diagnosis of PTSD 
contained in VA medical records with his diagnosis and evaluation 
in the September 2009 VA examination, another VA psychiatric 
examination to address the etiology of any psychiatric condition 
present, to include PTSD is necessary to make a determination in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, the Board notes that the Veteran indicated that he is in 
receipt of Social Security Administration disability benefits.  
It does not appear, however, that the administrative decision has 
been associated with the Veteran's claims file.  The Court has 
held that VA's duty to assist encompasses obtaining medical 
records that supported an Social Security Administration award of 
disability benefits as they 
may contain information relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio 
v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Those records should be 
requested, and associated with the Veteran's claims file.

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from June 2, 2006.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO/AMC shall request VA medical 
records dating from June 2, 2006, to the 
present.  If no further treatment records 
exist, the claims file should be documented 
accordingly.  The RO/AMC shall also attempt 
to obtain any other evidence that is 
identified as relevant by the Veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed. 

2.  The RO/AMC shall request, directly 
from the Social Security 
Administration, complete copies of any 
determination on a claim for disability 
benefits from that agency.  All 
attempts to fulfill this development 
should be documented in the claims 
file.  If the search for these records 
is negative, that should be noted and 
the Veteran must be informed in 
writing.

3.  The RO/AMC shall schedule the 
Veteran for a VA psychiatric 
examination, to include evaluation of 
his claim for PTSD.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner 
should acknowledge such review in the 
examination report.  All tests deemed 
necessary by the examiner should be 
performed, and all findings reported in 
detail.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether an in-service 
stressor found to be verified by the 
record was sufficient to produce PTSD; 
and (2) whether it is at least as 
likely as not that there is a link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the record 
and found sufficient to produce PTSD by 
the examiner.  In that regard, the 
examiner's attention is directed to 
evidence in the service treatment 
records showing that the Veteran was 
involved in a helicopter accident in 
June 1975.  

If a diagnosis other than PTSD is 
returned, the examiner is requested to 
opine as to whether it is at least as 
likely as not (50 percent probability 
or greater) that said psychiatric 
disorder was incurred during active 
military service, or is related 
thereto.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


